Citation Nr: 1013022	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to service-connected degenerative 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, 
denied the benefit sought on appeal.  The Board first 
considered this appeal in December 2008 and determined that 
additional development of the medical record was required.  
Unfortunately, the development that was directed to be 
completed was not and, therefore, the matter must be 
remanded again pursuant to Stegall v. West, 11 Vet. App. 268 
(1998) as will be discussed further below.

The Veteran appeared and gave personal testimony before the 
Board in August 2007.  A transcript of that hearing is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As pointed out by the Veteran's representative in the 
January 2010 Informal Hearing Presentation, an additional 
remand is required due to the AMC's failure to comply with 
the Board's prior remand directives.  The Board is 
apologetic for the delay in reaching a final decision in 
this matter, but finds that it is in the best interest of 
the Veteran to obtain additional medical evidence.  As such, 
this matter must be remanded pursuant to Stegall v. West, 11 
Vet. App. 268 (1998), for purposes of fully complying with 
the Board's prior remand directives.  

As noted in the Board's previous remand, treatment records 
from the Veteran's private physicians must be obtained.  It 
appears that the AMC sought to obtain proper authorization 
from the Veteran to obtain the records, but the Veteran did 
not receive the correspondence.  In a statement dated in 
December 2009, and received at the AMC on January 5, 2010, 
however, the Veteran advised VA that he would like the 
records obtained and he submitted a signed VA Form 21-4142 
identifying two private physicians whose records should be 
obtained.  This Authorization and Consent to Release 
Information is only valid for 180 days.  Should this claim 
be returned for processing after the expiration of that time 
limit, the AMC should obtain another Release in order to 
obtain the identified treatment records.  It is truly 
unfortunate that the AMC did not properly review this mail 
that was received within 30 days of the issuance of the 
December 7, 2009, Supplemental Statement of the Case (SSOC), 
for purposes of avoiding this remand.  

In addition to the Veteran's private treatment records, the 
Board previously requested that treatment records be 
obtained from the VA Medical Center in Miami, Florida.  
There is no evidence in the record of the AMC having made 
any attempt whatsoever to obtain those records.  Thus, upon 
remand, these VA treatment records must be obtained.

Finally, the Board finds that the medical opinion requested 
by way of the previous remand decision has not yet been 
obtained.  Although the Veteran was provided a VA 
examination in March 2009 in response to the Board's remand, 
there is no evidence to show that the examiner is an 
orthopedic specialist as was ordered by the Board.  
Additionally, the examiner's opinion does not address the 
Veteran's specific contention that he developed a right knee 
disorder in response to overcompensating for his service-
connected left knee.  The opinion appears to address only 
the proposition that osteoarthritis in one joint does not 
cause osteoarthritis in another joint.  Because that is not 
the Veteran's argument and because the opinion also does not 
address the opinion provided by the Veteran's private 
orthopedic surgeon that the increased wear and tear on the 
right knee caused by left knee surgery may have had an 
effect on the right knee, the examination report is 
inadequate for rating purposes.  Additionally, due to the 
delay that occurred in not obtaining a fully responsive 
opinion following the prior remand, and for purpose of 
bringing this matter to resolution at the earliest possible 
date, the Board directs that the new examination on remand 
be conducted by a Board-certified orthopedist.  

Accordingly, this case is REMANDED for the following 
actions:

1.  Obtain all pertinent treatment records 
from the VA Medical Center in Miami, Florida, 
that relate to treatment provided for the 
Veteran's knee conditions.  

2.  Ensure that the VA Form 21-4142 provided 
to obtain medical treatment records from Drs. 
Van Houten and Horvath is still valid as it 
was signed in December 2009.  Either use this 
Release, or obtain an updated Release, to 
request treatment records from Drs. Van 
Houten and Horvath.  Associate these records 
with the claims folder.  

3.  Following the completion of the 
above records development, schedule the 
Veteran for an examination by a Board-
certified orthopedist.  The examiner 
must be provided with the Veteran's 
claims folder, including a copy of this 
remand, and be specifically asked to 
comment on the Veteran's treatment for 
right and left knee disabilities and 
the August 2007 opinion of Dr. Van 
Houten stating that the right knee may 
be affected by the left knee 
disability.  All necessary testing, if 
any, should be conducted and all 
appropriate diagnoses rendered.  

The examiner should then render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 
50 percent probability or more) that 
any right knee disability diagnosed is 
proximately due to, the result of, or 
has increased in severity as a 
consequence of the left knee 
degenerative arthritis.  The opinion 
must address the specific contention 
that the right knee disability is 
either caused by or made worse by 
overcompensating in response to the 
service-connected left knee disability.  
All opinions expressed must be 
supported by a complete rationale.  If 
the examiner cannot render an opinion 
without resorting to speculation, 
he/she must specifically state the 
reason(s) why the requested opinion 
cannot be rendered.  

4.  After receiving the examination 
report, review it to ensure that all 
portions of the remand instructions 
have been addressed.  If the report is 
inadequate for rating purposes, it must 
be returned to the examiner to obtain 
the necessary information/opinions.

5.  When the development requested has been 
completed, the matter should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


